Dissenting Opinion by
Mr. Chief Justice Moschzisker :
That the great Commonwealth of Pennsylvania should levy the tribute, on those within and without her borders, which indirectly will result from the taxing act now before us, is, in my opinion, a matter for regret; but, disregarding this, I dissent from the view of the majority, sustaining the legislation, .solely on the ground that, while some important differences between the present statute and the one previously declared unconstitutional (Com. v. Alden Coal Co., 251 Pa. 134) may be suggested, yet, on the controlling point upon which we rested our former decision, the two acts are in practical accord. When the other case was here, I reached the deliberate conclusion, stated by Mr. Justice Stewaet for the court (p. 142), that, if coal were to be taxed, there could be no valid classification between anthracite and bituminous; nothing has been brought forward since to change that conclusion. The fact that, for numerous other purposes, such as operating the mines, etc., classification between the two sorts of coal has been permitted, is beside the question: men and women may be classified separately for many legislative purposes, but when it comes to taxing them, differentiation is undoubtedly forbidden; so with coal. To my mind, the several kinds of coal can no more be separated for purposes of taxation than can the *465different kinds of grain; the State may tax grain, but, surely, it cannot legally tax wheat and exempt barley.
In addition, notwithstanding my respect for the view of the writer of the majority opinion, I cannot agree with his statement that “stare decisis has no real place in constitutional law”; this thought, being unnecessary to the decision in hand, ought to be taken as dictum of that writer. The doctrine in question, while not always deemed controlling (and perhaps not so in the instant case), cannot be put aside as a principle of law when considering fundamental points; my idea of the limitations on it in that field are expressed in Luzerne County v. Morgan, 263 Pa. 458, 465, but, despite such limitations, that stare decisis has long been recognized as occupying a “real place” in American constitutional jurisprudence, is shown by many decisions in all jurisdictions.
Again, I think the words which the writer of the majority opinion “interpolates” into the quotation from Marbury v. Madison, are not “appropriate.” As I understand the governing principle, when a prior decision is overruled, — although, to avoid injustice, certain rights and positions, assumed on the faith thereof, may remain undisturbed — the theory is that such decision, being in error, never was law; not that it was the law and that the court changes it: Ray v. Natural Gas Co., 138 Pa. 576, 590; Harlow v. Beaver Falls Boro., 188 Pa. 263, 265-66. The latter theory would make courts creators, rather than interpreters, of the law, a position they never were intended to occupy.
I believe the Act of 1921 to be unconstitutional, and would so declare it; hence this dissent.